Citation Nr: 0401948	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for eneucleated right eye, 
currently evaluated as 40 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to an increased evaluation for the 
veteran's service-connected right eye disability.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In his January 2002 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local VA office.  The RO acknowledged the veteran's 
request and initially scheduled him to appear at such a 
hearing in April 2003.  In February and March 2003, the 
veteran requested that the hearing be rescheduled as a 
videoconference hearing between the RO and the Board in 
Washington, DC.  In a September 2003 Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran requested a Board hearing 
in Washington, DC.  A hearing was scheduled for February 2004 
in Washington, DC.  In December 2003, the veteran's 
representative notified the Board that the veteran would be 
unable to attend the scheduled hearing and requested that a 
decision be rendered on the evidence of record.  Since that 
time, the veteran has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

In January 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Board is the veteran's challenge to the RO's 
denial of the veteran's claim of entitlement to an increased 
rating for eneucleated right eye, currently evaluated as 40 
percent disabling.  Pursuant to 38 C.F.R. § 4.84a, a 40 
percent disability rating may be granted where there is an 
anatomical loss of one eye and 20/40 vision in the other eye.  
Higher evaluations are assigned for greater impairments of 
vision in the remaining eye.  In evaluating visual impairment 
generally, the rating will be based on the best distant 
vision obtainable after best correction by glasses.  
38 C.F.R. § 4.75 (2003).  An additional 10 percent is added 
if an artificial eye cannot be worn.  See 38 C.F.R. § 4.84a.

The veteran was originally service connected for the loss of 
his right eye in April 1946, evaluated at 40 percent 
disabling.  Over the years the veteran filed several claims 
for entitlement to increased rating for this condition.  In 
each case, the RO continued the veteran's 40 percent 
disability rating.  In August 2001, the RO again continued 
the veteran's current 40 percent evaluation for eneucleated 
right eye, finding that the veteran's non-service connected 
left eye was correctable to a visual acuity of 20/25.  This 
finding was affirmed by a subsequent June 2002 VA examination 
of the veteran's left eye which found that, with correction, 
the visual acuity in the veteran's let eye was J-7 for near 
and 20/25 for distance.  

Subsequent to the August 2001 rating decision and the June 
2002 VA examination, however, the veteran submitted a 
statement, dated December 2003, in which he states that he 
was examined by an intern, his regular physician (Dr. Cheek), 
and by Dr. Vaughn.  He reports that these examinations 
indicate a considerable loss of vision in his left eye and 
that X-rays showed bleeding in the back of his eye.  The 
veteran asserts that there has been a "big change" in his 
condition from a visit two months before.  He also reports 
that he was being referred to a Dr. Pierce at the Northeast 
Eye Institute in Scranton, Pennsylvania, for consultation.  
These treatment records and evaluations have not been 
associated with the claims folder.

Because it thus appears that the veteran's condition has 
worsened, pursuant to the VCAA, the Board concludes that this 
matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995). 

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has been receiving regular 
treatment at the Wilkes-Barre, Pennsylvania, VA Medical 
Center.  No treatment records from this facility, dated 
subsequent to the April 2002, have been associated with the 
claims folder.  The Board notes these outstanding records and 
reports may well relate to the veteran's left eye vision.  
These records must be considered in the adjudication of the 
veteran's claim, and likely contain significant medical 
findings and conclusions.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, the Veterans Claims Assistance Act of 
2000 (VCAA) specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).  

Pursuant to the VCAA, VA must also obtain any outstanding VA 
and private medical records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, the 
treatment records and evaluations noted in the veteran's 
December 2003 correspondence, including any examinations 
performed by the intern mentioned by the veteran, the 
veteran's regular physician, Dr. Cheek, and by Dr. Vaughn, 
have not been associated with the claims folder.  In 
addition, any examination and treatment records of Dr. Pierce 
at the Northeast Eye Institute in Scranton, Pennsylvania, 
will need to be obtained.  Such records would be relevant to 
the veteran's claim and must be associated with the claim 
file. 

Finally, the Board notes that during the course of this 
appeal, the VCAA was enacted.  This liberalizing law is 
applicable to the veteran's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  The Act and its implementing regulations 
include notification provisions that specifically require VA 
to notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA must specifically 
inform them of which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  In addition, 
the court in Pelegrini has held that the VA must also request 
that the veteran provide any evidence in the veteran's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004). 

Here, the Board observes that the RO sent a May 2002 letter 
notifying the veteran of the VCAA with respect to the 
veteran's unrelated claim of entitlement to service 
connection for a left eye disability.  The RO did not, 
however, send a similar letter to the veteran with respect to 
his claim for increased rating for his service-connected 
right eye condition.  As such, although the RO informed the 
veteran of the basic requirements of a claim of service 
connection, neither the veteran nor his representative was 
issued any sort of notification of the VCAA's effect on the 
veteran's claim to an increased rating for his right eye 
disability.  Accordingly, the Board finds that, on remand, 
the RO should send the veteran a letter notifying him of the 
impact of the VCAA on his claim for increased rating for his 
right eye disability, which must include advising him of the 
information and evidence not of record that is necessary to 
substantiate his claim, which portion, if any, of the 
evidence is to be provided by the claimant, which part, if 
any, VA will attempt to obtain on behalf of the claimant, and 
a request that the veteran provide any evidence in his 
possession that pertains to his claim.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since June 2002 for his left 
eye.  This should specifically include 
examinations and treatment records of the 
intern mentioned by the veteran in his 
December 2003 letter; the veteran's 
regular physician, Dr. Cheek; Dr. Vaughn; 
Dr. Pierce at the Northeast Eye Institute 
in Scranton, Pennsylvania; and at the 
Wilkes-Barre, Pennsylvania, VA Medical 
Center since April 2002.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA eye examination, to 
determine the nature, extent and severity 
of the veteran's non-service connected 
left eye condition.  All necessary tests 
should be conducted.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should report the veteran's 
corrected and uncorrected visual acuity 
in the left eye, as well as the field of 
vision loss.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



